             Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 1 of 8




                                                                                     ----------
Approved:
                                 D.
                          Assistant

Before:                   THE HONORABLE KATHARINE H. PARKER
                          United States Magistrate Judge
                          Southern District of New York
                      --------------x                                                      19MAG 55 28
                                                                                         SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                                         Violations of
                  -       V.       -                                                     18 U.S.C. § 1957 and 2

 JONATHAN WARREN,
                                                                                         COUNTY OF OFFENSE:
                                                   Defendant.                            NEW YORK


 -   -   -    -       -    -   -       -   -   -    -   -   -   -    -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          ROBERT J. VANECEK, being duly sworn, deposes and says
that he is a Special Agent with Drug Enforcement Administration
("DEA"), and charges as follows:

                                                                    COUNT ONE

     (Engaging in Monetary Transactions in Property Derived From
                    Specified Unlawful Activity)

          1.   In or about January 2018, in the Southern
District of New York and elsewhere, JONATHAN WARREN, the
defendant, in an offense involving and affecting interstate
commerce, knowingly engaged and attempted to engage in monetary
transactions in criminally derived property of a value greater
than $10,000, to wit, illegal narcotics trafficking, in
violation of Title 21 of the United States Code.

              (Title 18, United States Code, Section 1957 and 2.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:
      Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 2 of 8




          2.   I am a Special Agent with DEA and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my investigation, which has included,
among other things, conversations with witnesses and other law
enforcement agents, review of bank records and websites, and
examination of a database reflecting cryptocurrency
transactions.  Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

                              BACKGROUND

          3.   As set out in detail below, JONATHAN WARREN, the
defendant, engaged in financial transactions using Bitcoins that
he knew to be derived from the sale of prescription drugs on
"Silk Road," a Dark Web marketplace for illegal drugs, as well
as other illicit goods and services.  In doing so, WARREN sought
to conceal and disguise the source of the Bitcoins.

                               Bitcoins

          4.   Based on my training and experience, I know the
following about Bitcoins:

                    a.   Bitcoins are an anonymous,
decentralized form of electronic currency, existing entirely
digitally and not in any physical form.  The currency is not
issued by any government, bank, or company, but rather is
generated and controlled automatically through computer software
operating on a "peer-to-peer" network.  Bitcoin transactions are
processed collectively by the computers composing the network.

                    b.   To acquire Bitcoins in the first
instance, a user typically must purchase them from a Bitcoin
"exchanger." In return for a commission, Bitcoin exchangers
accept payments of currency in some conventional form (cash,
wire transfer, etc.) and exchange the money for a corresponding
number of Bitcoins, based on a fluctuating exchange rate.
Exchangers also accept payments of Bitcoin and exchange the
Bitcoins back for conventional currency, again, charging a
commission for the service.
                                   2
      Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 3 of 8




                     c.   Once a user acquires Bitcoins from an
exchanger, the Bitcoins are kept in a "wallet" associated with a
Bitcoin "address," designated by a complex string of letters and
numbers.   (The "address" is analogous to the account number for
a bank account, while the "wallet" is analogous to a portfolio
of bank accounts, since a single "wallet" can contain multiple
"addresses.")   Once a Bitcoin user funds his wallet, the user
can then use Bitcoins in the wallet to conduct financial
transactions, by transferring Bitcoinsfrom a Bitcoin address
within that "wallet" to the Bitcoin address of another user,
over the Internet.

                    d.   All Bitcoin transactions are recorded
on a public ledger known as the "Blockchain," stored on the
peer-to-peer network on which the Bitcoin system operates.   The
Blockchain serves to prevent a user from spending the same
Bitcoins more than once. However, the Blockchain only reflects
the movement of funds between anonymous Bitcoin addresses and
therefore cannot by itself be used to determine the identities
of the persons involved in the transactions.   Only if one knows
the identities associated with a Bitcoin address involved in a
set of transactions is it possible to meaningfully trace funds
through the system.

                    e.   Bitcoins are not illegal in and of
themselves and have known legitimate uses.  However, Bitcoins
are also known to be used by criminals for money-laundering
purposes, given the ease with which they can be used to move
money anonymously.

                              Silk Road

          5.   In or around October 2013, U.S. law enforcement
seized a Dark Web site known as "Silk Road," where illegal drugs
and other illicit goods and services were regularly bought and
sold by the site's vendors and customers, and arrested its owner
and operator, Ross William Ulbricht, a/k/a "Dread Pirate
Roberts," a/k/a "DPR," a/k/a "Silk Road." Ulbricht was
convicted after a jury trial in February 2015 of various
offenses including narcotics distribution and money laundering,
stemming from his operation of Silk Road from in or about
January 2011, up to and including in or about September 2013.
Evidence introduced at Ulbricht's trial and in related
proceedings demonstrated the following:
                                   3
      Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 4 of 8




                    a.   Silk Road was designed to be an online
criminal marketplace outside the reach of law enforcement or
governmental regulation. First, Ulbricht operated Silk Road on
what is known as "The Onion Routeru or "Toru network ("Toru), a
special network on the Internet designed to make it practically
impossible to physically locate the computers hosting or
accessing websites on the network.  Second, he required all
transactions on Silk Road to be paid with Bitcoins.

                    b.   During its two-and-a-half years in
operation, Silk Road was used by several thousand drug dealers
and other unlawful vendors to distribute hundreds of kilograms
of illegal drugs and other illicit goods and services to well
over a hundred thousand buyers, and to launder hundreds of
millions of dollars deriving from these unlawful transactions.
All told, the site generated sales revenue totaling over
approximately 9.5 million Bitcoins.

             Silk Road's Bitcoin-Based Payment System

          6.   Based on my conversations with agents involved in
the original Silk Road investigation and review of documents
prepared by them, I know the following concerning the payment
system used to process purchases made through the Silk Road
site:

               a.    The only form of payment accepted on Silk
Road was Bitcoins.

               b.   Silk Road's payment system essentially
consisted of a Bitcoin "banku internal to the site, where every
user had to hold an account in order to conduct transactions on
the site.

               c.   Specifically, every user on Silk Road had a
Silk Road Bitcoin address, or multiple addresses, associated
with the user's Silk Road account.  These addresses were stored
on wallets maintained on servers controlled by Silk Road.

               d.   In order to make purchases on the site, the
user first had to obtain Bitcoins (typically from a Bitcoin
exchanger) and send them to a Bitcoin address associated with
the user's Silk Road account.


                                   4
      Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 5 of 8




                e.  After thus funding his account, the      user
could then make purchases from Silk Road vendors.  When      the user
purchased an item on Silk Road, the Bitcoins needed for      the
purchase were held in escrow (in a wallet maintained by      Silk
Road) pending completion of the transaction.

               f.   Once the transaction was complete, the
user's Bitcoins were transferred to the Silk Road Bitcoin
address of the vendor involved in the transaction.  The vendor
could then withdraw Bitcoins from the vendor's Silk Road Bitcoin
address, by sending them to a different Bitcoin address, outside
Silk Road, such as the Bitcoin addresses the vendor personally
controls.

THE DEFENDANT'S BITCOIN TRANSACTIONS AND CONNECTION TO SILK ROAD

           7.  Based on a review of business records obtained
from a securities broker-dealer that offers market making
services for various cryptocurrencies ("Broker-1"), I know the
following:

               a.   JONATHAN WARREN, the defendant, opened an
account with Broker-1 in December 2017.

               b.   WARREN engaged in his first trade with
Broker-1 on or about January 5, 2018, by attempting to sell
approximately 578 Bitcoins through Broker-1 at a price of
$16,600, for a total of $9,600,000. WARREN requested that the
money be deposited into bank account in his name.

               c.   Broker-1 accepted delivery of the purchased
Bitcoins and thereafter analyzed the Blockchain to determine the
origin and provenance of WARREN'S Bitcoins.

                d.    Based on that analysis, Broker-1 determined
that the approximately 578 Bitcoins delivered to Broker-1 came
from two separate Bitcoin addresses: 306 Bitcoins from the
blockchain cluster with the root address ending in -vcMrwRcx
 ("Warren Wallet-1") 1 and 272 Bitcoins from the address ending in
-hq2nBtP6 ( "Warren Wallet-2") .

1A cluster of addresses on blockchain is determined by the input
addresses used for the same transaction.  That is, the addresses
are all used simultaneously to send money to the same
destination address.  In order to execute such a transaction, a
                                   5
      Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 6 of 8




               e.   Broker-1 determined that Warren Wallet-1 had
a direct connection with Silk Road and that it had received
approximately 316 Bitcoins -- 99.9% of the Bitcoins in Warren
wallet-1 -- from Silk Road. 2 It also determined that Warren
wallet-2 was an address that represented a withdrawal from Mt.
Gox, but had sent 32 Bitcoins to Silk Road. 3

               f.   In documentation to Broker-1, WARREN
represented that he had purchased the Bitcoins that he sought to
sell from Mt. Gox in 2011 and 2012.

               g.   Broker-1 informed WARREN of these
connections to Silk Road and that, because of those connections,
it would not carry out the purchase. Specifically, in an email
to WARREN, Broker-1 informed him that it "ran [his] wallet
address through our forensic blockchain analytical tools. The
result was a direct connection to an address known through court
records to be part of the Silk Road criminal case." Broker-1
further informed WARREN that:



user would need the private key for each sending address, which
indicates that the addresses are controlled by the same
individual and likely as part of the same wallet file.  The
cluster is then referred to by the first address used within the
cluster of transactions.  Here, Warren Wallet-1 consists of four
separate addresses, with the root address ending in -vcMrwRcx as
the first address used.

2 Of the approximately 316 Bitcoins in Warren Wallet-1, 0.2237 of
a Bitcoin was from Mt. Gox rather than from Silk Road.  The rest
was all from Silk Road.

3 Mt. Gox was a Bitcoin exchange, which enabled its customers to
exchange conventional currency for Bitcoins and vice versa.  It
shut down in or about February 2014.  Prior to that, customers
could deposit, store, and withdraw their Bitcoins and currency
over the Internet through the Mt. Gox website. Transactions
between Mt. Gox wallets are not publicly accessible.  Therefore,
the original source of the approximately 272 Bitcoins in Warren
Wallet-2 cannot be traced with certainty, though the transfers
commingling Bitcoins from Mt. Gox and Silk Road suggest that the
relevant Mt. Gox account or accounts may have been used by Silk
Road vendors or customers.
                                   6
      Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 7 of 8




            [W]e are obligated by US law not to facilitate
           money laundering and can face very serious
           consequence for failing in these obligations.
           It is possible that the connection of your
           wallet address to Silk Road may be inadvertent
           or innocent.       However,   we unfortunately
           cannot move forward with the transaction.   Our
           banking    partners,    our   regulators,   and
           potentially law enforcement agencies simply
           would not give us the presumption of an
           innocent   connection    if  we  complete   the
           transaction by wiring you the proceeds of
           $9,600,000.

                 h.   Instead of completing the transaction,
Broker-1   informed WARREN it would return the Bitcoins to WARREN.
Broker-1   asked WARREN to specify which of the two addresses
Broker-1   could use for the purpose of returning the Bitcoins.
Instead,   WARREN provided a third address, ending in -PbBLEBFV
("Warren   Wallet-3")

               i.   On or about January 8, 2018, Broker-1
refunded 578 Bitcoins to Warren Wallet-3.

          8.   Based on my consultation of blockchain analysis
software, and my review of information from the Silk Road Server
and the Blockchain, I know the following:

               a.   The Broker-1 analysis that showed the source
of JONATHAN WARREN'S, the defendant's, Bitcoins accurately
reflected the records publicly available in the Blockchain.

               b.   Between in or about February 2012 and
December 2012, over the course of approximately eight
transactions, approximately 316 Bitcoins were transferred from
Silk Road into Warren Wallet-1.

               c.   The Silk Road account that transferred those
316 Bitcoins to Warren Wallet-1 was an account with the moniker
"Raffael." Between in or about June 2011 and in or about
December 2012, the Raffael Silk Road account sold prescription
drugs, including Adderall, Clonazepam, and Duloxetine.




                                   7
      Case 1:19-mj-05528-UA Document 1 Filed 11/06/19 Page 8 of 8




               d.   In the time it was active, the Raffael Silk
Road account engaged in finalized orders of drugs sales totaling
approximately 534 Bitcoins.

               e.   After WARREN'S attempted transaction with
Broker-1 was rejected and he caused the Bitcoins to be returned
to him in Warren Wallet-3, the Blockchain no longer reflected a
the connection of the Bitcoins to Silk Road.  This is so because
the serialized chain of transactions had been broken by the use
of a new, "clean" wallet, and the provenance of the 316 Bitcoins
was concealed.

          9.    Based on a review of business records from an
exchanger of Bitcoins and other digital currency ("Exchange-1"),
I know the following:

               a.     On or about January 16, 2018, WARREN moved
the approximately 578 Bitcoins from Warren Wallet-3 to an
Exchange-1 account, where he exchanged it for approximately
$6,565,513.81, which was subsequently deposited into his Charles
Schwab bank account.

               b.   Because the Bitcoins in Warren Wallet-3 did
not reflect any connection to Silk Road or to their origin as
narcotics proceeds, Exchange-1 completed the exchange.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of JONATHAN WARREN, the
defendant, and that he be arrested and imprisoned or bailed, as
the case may be.




                                Special Agent Robert J. Vanecek
                                Drug Enforcement Administration

Sworn to before me this
11th day of June, 2019


  ~1ls_.i,,   fl   +le_
THE HONORABLE KATHARlNE H. PARKER
United States Magis!:::--ate ,Tudge
Southern District of New York

                                   8
